United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ponca City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-2012
Issued: November 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2014 appellant, through counsel, filed a timely appeal from a May 14,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for an injury alleged to
have occurred during a second opinion examination.
FACTUAL HISTORY
On March 28, 2014 appellant, then a 38-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a knee injury on March 5, 2014. In a narrative
statement dated April 8, 2014, he stated that he was referred to Dr. Dennis Foster, a Board1

5 U.S.C. § 8101 et seq.

certified orthopedic surgeon, for a second opinion examination on March 5, 2014. Appellant
alleged that while performing clinical tests, including a McMurray’s test, Dr. Foster used force
that was sufficient to cause significant swelling and pain in appellant’s left knee. He stated he
had originally filed a recurrence claim for this incident, but was told by OWCP to file a claim for
a new injury.
Appellant submitted an April 17, 2014 report from Dr. David Sparks, an orthopedic
surgeon, who noted that appellant reported pain and swelling since his second opinion
examination. In a report dated April 24, 2014, Dr. J. Arden Blough, a Board-certified family
practitioner, recorded a history including a September 24, 2012 left knee injury and a left knee
arthroscopic surgery. He related that during an examination Dr. Foster placed pressure on
appellant’s knee while performing an orthopedic test. Appellant stated that he heard a loud
popping sound, followed by pain and swelling. Dr. Blough diagnosed an acute recurrence of left
knee sprain/strain, acute recurrence of left knee medial meniscus tear.
By decision dated May 14, 2014, OWCP denied appellant’s claim. It stated in pertinent
part:
“Specifically, your case is denied because the evidence is not sufficient to
establish that the injury and/or medical condition arose during the course of
employment and within the scope of compensable work factors. The reason for
this finding is that you were not at work performing your work duties at the time
of the alleged incident. You were attending a second opinion examination at the
time of the alleged injury, which is not in the scope of your employment duties
therefore the injury did not arise out of the course of your employment.”
LEGAL PRECEDENT
With respect to consequential injuries, it is an accepted principle of workers
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.2 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.3
ANALYSIS
In the present case, the record indicates that appellant was referred to Dr. Foster for a
second opinion examination on March 5, 2014, pursuant to a prior claim for compensation
involving the left knee. On March 28, 2014 appellant filed a traumatic injury claim alleging that
he sustained a left knee injury as a result of Dr. Foster’s second opinion examination. By
decision dated May 14, 2014, OWCP denied the claim, finding that appellant was not in the
2

Albert F. Ranieri, 55 ECAB 598 (2004).

3

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

2

performance of duty as he was not performing his work duties at the time of the alleged incident.
No citation to Board case law or other authority was provided. OWCP’s decision is factually
correct in that appellant was not in the performance of duty when the alleged injury occurred.
The Board finds, however, that OWCP did not properly adjudicate the claim in this case. An
injury which results from medical treatment for a compensable injury is in itself compensable.4
In the case of D.G.,5 the claimant had alleged a right shoulder injury which occurred
during an examination by an OWCP referral physician. The Board held that appellant’s claim
that an injury occurred during a medical examination connected with his compensable claim was
not in a posture for Board. After discussing the law of consequential injuries noted above, the
Board found that “Any medical condition resulting from an authorized examination or treatment
may form the basis of a compensation claim for impairment or disability, regardless of the
compensability of the original claim.”6
The Board has previously considered allegations of consequential injury caused by
medical treatment for a claim already accepted as compensable. The Board has found that
chiropractic treatment of the neck had caused a new, consequential injury.7 Moreover, a reaction
to a myelogram required by OWCP, which caused the claimant to miss work for several days,
was found by the Board to be a compensable period of disability.8 The Board has also remanded
an appeal for further development on whether appellant had a herniated lumbar disc, and if so,
whether that herniated disc was caused by appellant’s participation in a work hardening
program.9
In D.N.,10 the Board remanded an appeal for further development of the issue of whether
appellant’s claimed left shoulder injuries were the result of a surgical procedure to remove a
spinal stimulator. The Board again remanded an appeal to OWCP for a determination of whether
appellant developed arachnoiditis from steroid injections administered to treat right leg and
lumbar conditions.11
In the present case, appellant was referred for a second opinion examination and OWCP
must determine whether the authorized examination caused a new injury. On return of the case
record, OWCP should: (1) combine the case record with the prior left knee claim; and (2) make
proper findings based on the relevant factual and medical evidence as to whether appellant
4

Id.

5

Docket No. 11-1074 (issued March 22, 2012).

6

Id.; see also G.S., Docket No. 13-57 (issued August 26, 2013); K.D., Docket No. 11-16 (issued
August 16, 2011).
7

D.C., Docket No. 07-1180 (issued December 17, 2007).

8

Garre R. Davis, 48 ECAB 612 (1997).

9

Andy C. Bielun, Docket No.03-569 (issued July 17, 2003).

10

Docket No. 09-651 (issued April 20, 2010).

11

Helen E. Zanatta, Docket No. 00-1361 (issued April 3, 2002).

3

sustained a consequential left knee injury as a result of the March 5, 2014 examination. After
such further development as is deemed necessary, OWCP should issue a de novo decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
proper findings on the issues presented.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2014 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: November 13, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

